Citation Nr: 0405748	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Pittsburgh, 
Pennsylvania.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection is granted when evidence shows that 
current disability resulted from injury or disease incurred 
or aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  More specifically, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).

The veteran contends that he has PTSD as a result of false 
charges of homosexual conduct in service in 1953.  In the 
claims file are service personnel records which document that 
the veteran voluntarily participated in a single homosexual 
activity.  These records also show that he accepted an 
undesirable discharge in lieu of court martial.  There is no 
evidence that the veteran had been falsely accused.

Post-service records from the Erie VA Medical Center dated 
from 2000 to 2002 show psychiatric evaluation in April 2002.  
The examiner suggested that both PTSD and depression were 
linked to the events in service as reported by the veteran at 
the time of the examination.  The remaining medical records 
reflect continuous treatment for psychiatric symptomatology.  

Although the claims file includes diagnoses of PTSD and 
depression it is clear that the examiner has relied on the 
veteran's own unverified history.  In essence, the disputed 
matter concerning service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  
38 C.F.R. § 3.304(f) (2003).  In view of the foregoing, the 
Board must ensure that the veteran meets the DSM-IV 
diagnostic criteria for PTSD and that there is credible 
supporting evidence that a claimed in-service stressor (i.e. 
false charges of homosexual activity) actually occurred, as 
that term is defined by DSM-IV.  Hence, further evidentiary 
development is warranted.  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  Specifically, 
the veteran should be informed that 
evidence needed to substantiate his claim 
for service connection for PTSD is 
credible supporting evidence that the 
stressor event he identified (i.e. false 
charges of homosexual activity) actually 
occurred.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), ( see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of VA treatment or 
evaluation for psychiatric complaints are 
associated with the claims file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.

3.  With respect to the above, the RO 
should invite the veteran to submit any 
additional evidence in support of his 
claim for service connection for 
psychiatric disorder, to include 
statements from friends or relatives, and 
also invite him to identify potential 
alternative sources for supporting 
evidence regarding his alleged in-service 
stressor (i.e. false charges of 
homosexual activity).  The veteran should 
also be requested to provide as much 
detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of the claimed event; the veteran is 
advised that this latter information is 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

4.  After the foregoing development has 
been completed, to the extent possible, 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
to determine the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic criteria 
for PTSD and/or other psychiatric 
disability are satisfied.  All indicated 
tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The psychiatrist is requested 
to specifically state the criteria for a 
traumatic event found in Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) 
309.81(A), and indicate whether the 
incident related by the veteran meets 
this criteria.   

The examiner should then express an 
opinion as to whether each identified 
disability is related to the veteran's 
military service.  If the veteran is 
found to have an acquired psychiatric 
disorder, an opinion should be expressed 
as to whether the disorder may be 
attributed to complaints or 
manifestations noted in service.  If more 
than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion on the etiology of each such 
psychiatric disorder, and whether it is 
at least as likely as not that this 
disorder began in service.  

With respect to PTSD, the RO must specify 
for the examiner the stressor or 
stressors that it had determined are 
established by the record and the 
examiner must be instructed that only 
those events which have been verified may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
all in accordance with the DSM-IV as 
required by 38 C.F.R. § 4.130 (2003).  

To the extent possible, the examiner is 
also requested to reconcile any 
contradictory evidence regarding the 
etiology of the veteran's psychiatric 
disorder(s).  The report of examination 
should include the complete rationale for 
all opinions expressed.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


